Fourth Court of Appeals
                                  San Antonio, Texas
                                          April 7, 2022

                   No. 04-22-00022-CR, 04-22-00023-CR, 04-22-00024-CR

                                   Nathanael Lee SCHOEN,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                          Trial Court No. A19182, A19183, A19184
                       Honorable Albert D. Pattillo, III, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due March 28, 2022 but was not filed. On March 30,
2022, this court notified appellant by letter that the brief was late and instructed him to file a
response stating a reasonable explanation for failing to timely file the brief. On April 6, 2022,
appellant filed an adequate response to our letter and requested an extension of time to file the
brief until May 6, 2022. After consideration, we GRANT the motion for extension of time and
ORDER appellant to file his brief by May 6, 2022.




                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of April, 2022.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court